Criminal prosecution tried upon indictment charging the defendant with the murder of one R. T. Moore.
Verdict: Guilty of murder in the first degree.
Judgment: Death by asphyxiation.
Defendant appeals.
At the July Term, 1938, Granville Superior Court, the defendant herein, King Solomon Stovall, was tried upon indictment charging him with the murder of one R. T. Moore, which resulted in a conviction of murder in the first degree and sentence of death. From the judgment thus entered, the defendant gave notice of appeal to the Supreme Court and was allowed until 30 September following to make out and serve his statement of case on appeal, and the solicitor was given until 1 November to prepare and file exceptions or countercase. The clerk certifies "that the said King Solomon Stovall has not filed in this office any statement of his case on appeal, and I am informed by his counsel that he does not intend to do so," and the time for serving statement of case has expired. S. v. Watson, 208 N.C. 70,179 S.E. 455; S. v. Brown, 206 N.C. 747, 175 S.E. 116. No bond was required, as the defendant was granted the privilege of appealing informa pauperis. S. v. Stafford, 203 N.C. 601, 166 S.E. 734.
As the record is free from apparent error, the motion of the Attorney-General to docket and dismiss the appeal under Rule 17 will be allowed. S. v. Moore, 210 N.C. 686, 188 S.E. 421; S. c., ibid., 459,187 S.E. 586.
Judgment affirmed; appeal dismissed.